DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
Notice to Applicant
The amendment filed 11/1/2022 has been entered. The following has occurred: Claim 1 has been amended; Claims 4, 5, 6, 14, 17-19, 21-71, 76, and 82 were previously canceled; Claim 84 has been canceled. 
Claims 1-3, 7-13, 15-16, 20, 72-75, 77-81, 83, and 85 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 3/30/2015.
Response to Amendment
35 U.S.C. 103 rejection is maintained in light of the amended claim limitations. 
Priority
The present application claims priority to Provisional Application 62/140,400, filed on 3/30/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-13, 15-16, 72-75, 77-81, 83, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (US 2014/0005736 A1), hereinafter “Geheb,” in view of Packer et al. (US 2014/0365175 A1), hereinafter “Packer,” and further in view of Nelson (US 2015/0242812 A1), hereinafter “Nelson.”
Claim 1, Geheb discloses a system for handoff of clinical data (Abstract: systems and methods for providing life support protocols on a subject from a first life support device to second life support device), the system comprising: 
a first medical device comprising an automated external defibrillator (AED) configured to (Para. [0007], [0023]-[0024], “the first life support device includes at least one of an automated external defibrillator, a wearable therapeutic device, and a basic life support defibrillator, and the second life support device includes an advanced life support defibrillator. In an embodiment, the first life support device is configured to apply the treatment to the subject.” The subject is the patient): 
monitor and deliver therapy to a patient during a first part of the medical event, collect first clinical information from the patient during the first part of the medical event (Para. [0023]-[0024], [0027], [0030] the first life system to be automated external defibrillator, that monitors the medical status of the subject and apply treatment to subject, and storing the monitored/collected information of the subject. In claim 8 and para. [0033] teaching the first life support device provides treatment in first mode of operation which is initial treatment during the first part of the medical event. Para. [0031] describing the sequence of monitoring and applying treatment of first responder use the first life support device as initial device, and second life support device arrives later with another responder, at the scene, or when the subject arrives in a treatment facility. The second life support device is more advanced than first life support device, and can monitor or apply treatment to the subject that is beyond the capabilities of the first life support device), and
store the first clinical information about the patient (Para. [0025]-[0026], “the control unit 110 can direct the first life support device 105 to monitor the medical status of a subject or apply treatment to the subject. The first life support device 105 can also include at least one memory unit 115. In an embodiment, the memory unit 115 is coupled to the control unit 110 and stores monitored information of the subject such as ECG information, or the subject's respiration rate. The memory unit 115 may also store historical information about the subject, information about the subject's age, weight, health, or gender, as well as information about past treatment applied by the life support device 105 to the subject. Such information may include the date and time at which treatment was applied to the subject, the nature of the treatment (e.g., the pulse width, amplitude, energy level of the treatment, whether monophasic or biphasic pulses were delivered, etc.)” Also see para. [0030] for storing of life support protocol information, such as ECG signals, or other information about heart activity, as well as treatment information, such as a history of treatment or monitoring life support protocols applied to the subject by the first life support device, in the memory unit 115); 
a second medical device comprising an advanced life support (ALS) monitor/defibrillator configured to (Para. [0007]-[0008], [0029] “second life support device includes an advanced life support defibrillator.”): 
monitor and deliver therapy to the patient as a substitute for the first medical device during a second part of the medical event that occurs after the first part of the medical event (Para. [0029], “the second life support device 135 includes at least one Advanced Life Support (ALS) device such as an ALS defibrillator. In an embodiment, the second life support device 135 is part of an external defibrillator or pacing device such as the M Series defibrillator, LifeVest®, ProPack M.D., X Series defibrillator, R Series ALS defibrillator, R Series Plus defibrillator, or E Series defibrillator manufactured by the Zoll Medical Corporation of Chelmsford Mass. In an embodiment, the second life support device 135 is more advanced than first life support device 105 in that it may include functionality specifically adapted for use by a user with specialized medical training, such as an ALS provider, a doctor, or an emergency medical technician. For example, the second life support device 135 can be responsive to user input. A user can override treatment suggested by second life support device 135, or can modify a power level, pulse width, pulse type (e.g., monophasic or biphasic), or other parameter of the defibrillation shock to be applied to the subject. In this example, the user of the second life support device 135 can diagnose the subject and control second life support device 135 to monitor or treat the subject accordingly. Although not depicted in FIG. 1, the second life support device 135 generally includes at least one control unit, memory unit, monitor and electrode to monitor, diagnose, and apply treatment to a subject.” Para. [0031] describing the sequence of monitoring and applying treatment of first responder use the first life support device as initial device, and second life support device arrives later with another responder, at the scene, or when the subject arrives in a treatment facility. The second life support device is more advanced than first life support device, and can monitor or apply treatment to the subject that is beyond the capabilities of the first life support device. Para. [0032], “the control unit 110 of the first life support device 105 communicates information about the subject to the second life support device 135, and receives instructions from the second life support device 135 via at least one wired or wireless communication path 140. For example, communications path 140 may comprise any type interface or network such as a Universal Serial Bus (USB), local area network (LAN), Wireless LAN (WLAN), Patient Area Network (PAN) and/or Medical Body Area Network (MBAN). The first life support device 105 can implement these instructions while operatively coupled with the subject, and in an embodiment can operate under the control of the second life support device 135 that is in communication with first life support device 105 via communication path 140, but not physically coupled with the subject, (e.g., wirelessly). The second life support device 135 can include a controller to process information about the subject, including processing information monitored by first life support device 105, logistical information provided by first life support device 105, or treatment information indicative of treatment activity provided or being provided by first life support device 105 via communication path 140. Based on this information, the second life support device 135 can determine how to proceed, and can provide instructions to the first life support device 105 via communication path 140 to, for example, continue to monitor the subject, apply treatment to the subject, or to shut down and decouple from the subject so that the second life support device 135 can be coupled with the subject to monitor or apply treatment to the subject.” Para. [0043], “The second life support device 135 can then determine a course of action based on the supported features and treatment capabilities of the first life support device 105. For example, the second life support device 135 can determine that the first life support device 105 should continue or adjust its monitoring or treatment of the subject, or should decouple from the subject because no further monitoring or treatment is necessary, or because the first life support device 105 is not capable of providing the necessary treatment or monitoring. In an embodiment, the first life support device 105 receives a command from the second life support device 135 to stop applying a life support protocol to the subject so that the second life support device 135 may apply a new, different, or more advanced life support protocol that the first life support device 105 cannot implement.” Similar support is provided in para. [0048]-[0049]. The Office asserts the second life support device which can be advanced life support monitor/defibrillator is a more advance life support system that is provided by ALS provider, a doctor, or an emergency medical technician than the first support medical support device, which is automated external defibrillator provided by the first/initial responder provided at the initial/first part of the medical event. Once arrived with the second responder (e.g., ALS provider, a doctor, or an emergency medical technician) later, at the scene, or when the subject arrives in a treatment facility, the second life support device that is more advance and can provide better monitor and treatment is applied to the subject after instructing the first life support device to be shut down and replaced with the second life support device, is disclosure for a second medical device comprising an advanced life support (ALS) monitor/defibrillator configured to: monitor and deliver therapy to the patient as a substitute for the first medical device during a second part of the medical event that occurs after the first part of the medical event)
collect second clinical information from the patient during the second part of the medical event and store the second clinical information about the patient (para. [0029], [0032]-[0033], [0036], teaching the second life support device receives user input, treatment information from the first life support device, and determined to couple the second life support device with the subject to monitor and apply treatment better than the first life support device, including second mode of operation. Para. [0036], [0043], [0046], and [0051] teaching the storing of information about the patient); and
at least one control module (para. [0031] control unit) configured to:
prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient (Para. [0047] disclosing the first support protocol information (which is the first clinical information stored by the first medical device) can be communicated (ACT 415) from the first life support device to the second life support device responsive to a prompt received by the first life support device, or responsive to detection of the second life support device by the first life support device. Further, in para. [0047]-[0048] disclosing the communications between the first life support device and second life support device, including the instruction of decoupling the first life support device from the subject (i.e. patient) and coupling of the second life support device to the subject, in which the responsive to a prompt is a confirmation to enable the handoff or transmitting of life support protocol information for the operator at both of the first and second medical device that both of the first and second medical devices are used on a same patient),  
establish a communicative coupling between the first medical device and the second medical device (Para. [0013]-[0014], [0031]-[0032], [0041], and [0047]-[0048]) disclosing the communication coupling between the first life support device and second life support device), and 
determine that the first and second medical devices are proximately located based on the establishment of the communicative coupling (para. [0031]-[0032], [0041] disclosing the detection the presence of the first life support device with second life support device in proximity using wired or wireless connection inducing short range Bluetooth® wireless connections), and 
wherein, based on both of (a) the confirmation that the first and second medical devices are to be used on a patient during the medical event (Para. [0047]-[0048] disclosing the communications between the first life support device and second life support device, including the instruction of decoupling the first life support device from the subject (i.e. patient) and coupling of the second life support device to the subject, in which the responsive to a prompt is a confirmation to enable the handoff or transmitting of life support protocol information for the operator at both of the first and second medical device that both of the first and second medical devices are used on a same patient), and (b) the determination that the first medical device and the second medical device are proximately located (para. [0031]-[0032], [0041] disclosing the detection the presence of the first life support device with second life support device in proximity using wired or wireless connection inducing short range Bluetooth® wireless connections. Para. [0048] disclosing the detection of the second life support device (proximately) by the first life support device), enable the handoff of the first clinical information stored by the first medical device to the second medical device (Para. [0047]-[0048] disclosing the monitoring, treatment information and life support protocol information is transmitted to the second life support device in responsive to a prompt received by the first life support device, which responsive to a prompt in confirmation to enable the handoff or transmitting of life support protocol information),  
wherein, in response to the handoff, the second medical device is configured to:
display at least some of the first clinical information during the second part of the medical event after the second medical device has been substituted for the first medical device, wherein the first medical device collected the first clinical information during the first part of the medical event prior to the second medical device having been substituted for the first medical device (Para. [0008] and [0010], “the operating instructions from the second life support device include an instruction to apply treatment to the subject from the second life support device. The second life support device can also display the operating instructions. In an embodiment, a monitor can display the operating instructions. In some embodiments, the control unit of the first life support device can provide life support protocol information that indicates at least one of a state of the first life support device and a treatment recommendation. The control unit can receive a prompt from the second life support device to provide the life support protocol information. In some embodiments, the second life support device can control the first life support device to apply treatment from the first life support device to the subject based on the operating instructions.” Para. [0024], “first life support device 105 can include a pacing unit or a monitoring device that records health related information from a subject, such as information about the subject's respiration rate or heart activity. In an embodiment, the first life support device 105 includes an electrocardiograph that can display a subject's electrocardiogram (ECG). The first life support device 105 can be carried by paramedics, emergency health care providers, or first responders, such as police or firemen, or may be the type of life support device that is provided by a business or common carrier (e.g., an airline or bus) for use in an emergency situation. These or other users couple the first life support device 105 with a subject to monitor the subject to diagnose a condition (e.g., cardiac arrest, arrhythmia), or to apply treatment to the subject (e.g., defibrillation therapy, pacing therapy).” Para. [0026], “first life support device 105 can include at least one monitor 120. In an embodiment, the monitor 120 is coupled to the control unit 110 and the memory unit 115 and can display information about the subject such as the subject's ECG, heart rate, or respiration rate. The monitor 120 can also display other information about the subject (e.g., age, weight, etc.) as well as indicate what treatment has been applied to the subject and when that treatment was applied. In an embodiment, the monitor 120 indicates treatment is being applied to the subject during the application of that treatment by the first life support device 105. For example, the monitor 120 can display a warning that an electric shock is about to be applied or is being applied to the subject by first life support device 105. The warning can be visual or audio. In an embodiment, the monitor 120 includes a user interface where a user (e.g., the subject or a first responder) of the first life support device 105 can input information, such as information about the subject's health, appearance, age, weight, or gender. This information can be stored in the memory unit 115.” In sum, Geheb discloses the collecting of first clinical information during the first part of the medical event prior to the second medical device having been substituted for the first medical device. Para. [0031] teaching the second life support device, later arrives on scene, is more advanced than the first life support device and can monitor or apply treatment to the subject that is beyond the capabilities of the first life support device. Para. [0022] teaching the “first life support device can also record and communicate information concerning the monitoring or treatment to a second life support device. Based on this information, the first life support device receives operating instructions from the second life support device, and implements the received instructions, enhancing and providing a seamless integration or escalation of more advanced diagnosis, monitoring or treatment of the subject.” Para. [0029], “the second life support device 135 generally includes at least one control unit, memory unit, monitor and electrode to monitor, diagnose, and apply treatment to a subject.” Para. [0032], disclosing the first life support device communicates the collected information about the subject to the second life support device, and receives instructions from the second life support device via at least one wired or wireless communication path. The “second life support device 135 can include a controller to process information about the subject, including processing information monitored by first life support device 105, logistical information provided by first life support device 105, or treatment information indicative of treatment activity provided or being provided by first life support device 105 via communication path 140. Based on this information, the second life support device 135 can determine how to proceed, and can provide instructions to the first life support device 105 via communication path 140 to, for example, continue to monitor the subject, apply treatment to the subject, or to shut down and decouple from the subject so that the second life support device 135 can be coupled with the subject to monitor or apply treatment to the subject.” Para. [0042], “the second life support device 135 determines a course of action to follow responsive to information received from the first life support device 105. Information received from the first life support device 105 may include the date and time of any defibrillation shocks applied to the subject, the pulse width, amplitude, and energy level of those treatments, ECG and/or other information (such as pulse oxygen level, blood pressure, tidal carbon dioxide measurements, etc.) before and after treatment, etc. For example, the second life support device 135 can determine that the first life support device 105 should continue monitoring or treating the subject, or should apply a new or different treatment to the subject, e.g., defibrillation or pacing. In an embodiment, the second life support device 135 determines that a level of treatment applied by the first life support device 105 should be modified, e.g., a stronger or weaker defibrillation shock based, for example, on monitored information of the subject's response to previous treatment, or based on the subject's weight or size. The first life support device 105 can also provide information about the operating status of the first life support device 105, such as remaining available power from the power supply 130, or the time necessary before the first life support device 105 is scheduled or able to apply defibrillation therapy to the subject.” Which teaching the second life support medical device receives the collected and processed information of the subject from the first life support medical device, the information is transmitted and displayed for the system to identify whether to continue its treatment or apply new more advantaged life support protocol from the second life support device as substitute. In para. [0044], “controller of the second life support device 135 can establish a master/slave relationship with the control unit 110 of the first life support device 105 where the second life support device 135 provides the control unit 110 with operating instructions that the control unit 110 executes. As noted previously, the operating instructions provided by the second life support device 135 may permit the first life support device 105 to perform treatment protocols that it would not be permitted to be performed when operated as a stand-alone device. In an embodiment, a power source of the second life support device 135 provides power to components of the first life support device 105, such as the monitor 120, the alarm module 230, or the electrodes 125 for monitoring or therapy treatment.” disclosing the first life support device can continue to function as “a power source of the second life support device 135 provides power to components of the first life support device 105, such as the monitor 120, the alarm module 230, or the electrodes 125 for monitoring or therapy treatment.” In para. [0045] teaching the providing instructions to the subject or a health care provider present with the subject, or sounding an alarm, or transmitting a communication to alert a rescuer that the subject is in distress and requires assistance. In para. [0046] teaching the “information can also include information about the subject, such as an estimated weight provided by the subject or by an operator of the life support device. The information can also include monitored information about one or more of the subject's cardiac or respiratory activity before, during, or after any treatment or any symptoms of a medical condition.” Which in sum, the second life support medical device includes a monitor for displaying of the transmitted information from the first life support medical device of the first medical information during the second part of the medical event, when the second life support medical device has been substituted for the first life support medical device),
display information derived from at least some of the first clinical information (Para. [0008] and [0010], “the operating instructions from the second life support device include an instruction to apply treatment to the subject from the second life support device. The second life support device can also display the operating instructions. In an embodiment, a monitor can display the operating instructions. In some embodiments, the control unit of the first life support device can provide life support protocol information that indicates at least one of a state of the first life support device and a treatment recommendation. The control unit can receive a prompt from the second life support device to provide the life support protocol information. In some embodiments, the second life support device can control the first life support device to apply treatment from the first life support device to the subject based on the operating instructions.” Para. [0047] disclosing the second life support device receives the transmitted information including life support protocol information, subject’s ECG, cardiac or respiratory information, battery life, first life support information of battery life, monitoring or treatment capability and identifying information such as model number. The life support protocol information includes treatment recommendation which is based (i.e. derived from) on past treatment and monitored information. The life support protocol information also includes indication (which is displaying) the monitoring or treatment capability of the life support device based on (i.e. derived from) life support device model number. See Para. [0042], “the second life support device 135 determines a course of action to follow responsive to information received from the first life support device 105. Information received from the first life support device 105 may include the date and time of any defibrillation shocks applied to the subject, the pulse width, amplitude, and energy level of those treatments, ECG and/or other information (such as pulse oxygen level, blood pressure, tidal carbon dioxide measurements, etc.) before and after treatment, etc. For example, the second life support device 135 can determine that the first life support device 105 should continue monitoring or treating the subject, or should apply a new or different treatment to the subject, e.g., defibrillation or pacing. In an embodiment, the second life support device 135 determines that a level of treatment applied by the first life support device 105 should be modified, e.g., a stronger or weaker defibrillation shock based, for example, on monitored information of the subject's response to previous treatment, or based on the subject's weight or size. The first life support device 105 can also provide information about the operating status of the first life support device 105, such as remaining available power from the power supply 130, or the time necessary before the first life support device 105 is scheduled or able to apply defibrillation therapy to the subject.”), and 
store the first clinical information locally or in a remote database (Para. [0043] disclosing the memory of the second life support device, may include a look-up table for associating (i.e. identifying) the features and operational capabilities supported by the first life support device, based upon the received manufacturer and model number. In para. [0046] disclosing “a life support device can include a memory unit to store information about the life support protocol. The information can include data about the type of treatment (e.g., defibrillation, pacing) and the subject's response to treatment in the form of an ECG, for example. The information can also include information about the subject, such as an estimated weight provided by the subject or by an operator of the life support device. The information can also include monitored information about one or more of the subject's cardiac or respiratory activity before, during, or after any treatment or any symptoms of a medical condition. In an embodiment, recording protocol information additionally includes recording information that identifies an operating state of at least one life support device, whether electrodes are in sufficient contact with the subject to monitor or deliver therapy with the subject, or whether the power supply is sufficiently charged to administer defibrillation therapy.” In para. [0047] disclosing the life support protocol, monitoring, and treatment information is transmitted to a second life support device. In order for the transmitted information to be received by the second life support device, the second life support has to store the received the clinical information from the first life support device. Furthermore, in para. [0054], disclosing “, the first and second life support devices are interchangeable; the first life support device can include components and characteristics described with reference to the second life support device, and the second life support device can include components and characteristics described with reference to the first life support device. The first and second life support devices can have redundant or overlapping monitoring or treatment capabilities.”). 
While it is suggested in Geheb that the first and second medical devices are configured to prompts as response to allow handoff or transmitting of information from the first medical device to the second medical device. However, the only difference between Geheb and the claimed invention is that, Geheb does not expressly teach the confirmation is a patient specific input to enable the handoff of information from the first medical device to the second medical device. 
Specifically, Geheb fails to expressly teach (italic emphasis):
prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient, the confirmation comprising a patient specific input provided on scene during the medical event to both of the first and second medical devices, 
identify a match or correlation between (a) the patient specific input provided on scene during the medical event to the first medical device and (b) the patient specific input provided on scene during the medical event to the second medical device, determine that the first and second medical devices are to be used on a same patient during the medical event based on the identified match or correlation between the patient specific input provided during the medical event to both of the first and second medical devices.
	Nonetheless, Packer is in the analogous field of providing summary information for lifesaving activities involving defibrillator, which teaches
prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient, the confirmation comprising a patient specific input provided on scene during the medical event to both of the first and second medical devices, identify a match or correlation between (a) the patient specific input provided on scene during the medical event to the first medical device and (b) the patient specific input provided on scene during the medical event to the second medical device, determine that the first and second medical devices are to be used on a same patient during the medical event based on the identified match or correlation between the  patient specific input provided during the medical event to both of the first and second medical devices (Packer: Paragraphs [0043]-[0048] and [0102]-[0103] and Fig. 1A, disclosing the defibrillator 112 is connected to the victim 102 and is in short range wireless data connection with the tablet 116 using Bluetooth technology which disclosing the first and second medical devices are proximately located being used on a same patient during medical event. In light of the Application Specification paragraph [0167], “in response to a determination that the medical devices are proximate one another, one or more of the devices will prompt an indication to occur. The indication can occur visually on the medical devices' display or auditory from a speaker provided with the devices. The indication for confirmation ensures that the medical devices are authenticated for connection. Authentication can mean that both medical devices are collecting data and/or operating on the same patient. If the devices were not operating on the same patient, the exchange of clinical information may not provide an intended function. Further, more than two medical devices may be present at an emergency event (or hospital). Thus, the indication allows for a check by the device operators that the correct clinical information will be exchanged. Such an indication can be a visual code (e.g., both devices showing the same combination of lights or colors of lights), a visual beacon such as a picture, a visual light such as both devices showing the same colored light, a prompt for a key-code, an audible prompt, and/or a patient specific input such as scanning the patient's fingerprint or driver's license or other unique identifying information to ensure that the correct clinical data is exchanged between devices.” In Packer: paragraph [0049], “the processing and display of data may occur on the defibrillator 112, the tablet 116, or on both. For example, the defibrillator 112 may include a display that matches that of the tablet 116, and the two may thus show matching data. In contrast, the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 may show more complete information such as secondary historic information. Also, the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.” The Office asserts the command provided by the technician is an example of indication of prompt provided by the technician for the two devices to communicate and exchange information. Further in paragraph [0055], “ tablet 116 or defibrillator 114 may include mechanisms so that the technicians can identify themselves and thus have their identifier stored with the information. For example, the technicians may be required to log in with the tablet 116 when their shift starts, so that all information subsequently obtained by the tablet 116 or components in communication with the tablet may be correlated to the identifier. Such logging in may require the entry of a user name and password, or may involve biometric identification, such as by the pressing or swiping of a technician's fingertip on a fingerprint reader that is built into the tablet 116.” Disclosing the ability to accept input and biometric confirmation such as fingerprint as part of the tablet or defibrillator. Furthermore, in paragraph [0088], “image 232 may be obtained from a central server system in response to entering identification information for the victim. For example, a driver's license found with the victim may indicate a name of the victim, or a fingerprint may be obtained from a fingerprint reader for the victim, where the fingerprint reader may be incorporated with a blood oxygenation sensor. Such a mechanism for identifying the victim may be used to recover limited medical record information about the victim, such as the blood type, allergies and medications taken by the victim. The image 232 may be displayed so that the rescuer may manually confirm that the patient who is identified by the system is the same person as the victim who is lying front of them (where the victim is unable to identify himself or herself).” Furthermore, in paragraph [0048] and Fig. 1A teaching the tablet receiving information from the defibrillator regarding ETCO2 and SPO2, which the blood oxygenation sensor is part of the defibrillator. In sum, Packer teaches the entering of the identification information of the victim from a driver’s license on a second medical device of tablet to match the information obtained from the fingerprint obtained from a fingerprint reader for the victim on the first medical device defibrillator for the confirmation “that the patient who is identified by the system is the same person as the victim who is lying front of them.” The interpretation is consistent to the application specification paragraph [0167], “the indication allows for a check by the device operators that the correct clinical information will be exchanged. Such an indication can be a visual code (e.g., both devices showing the same combination of lights or colors of lights), a visual beacon such as a picture, a visual light such as both devices showing the same colored light, a prompt for a key-code, an audible prompt, and/or a patient specific input such as scanning the patient's fingerprint or driver's license or other unique identifying information to ensure that the correct clinical data is exchanged between devices.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the feature of providing prompt for confirmation to allow the handoff of information, specifically taught by Packer, for the reason and motivation of properly confirming the two medical devices are being used on the same victim and prevent the possible of mismatch of information (Packer, para. [0088]). 
The Examiner asserts the patient specific input provided on the scene during the medical event can be inputted into the first medical device and the second medical device such as defibrillators, however, Packer may not be express. For the purpose of compact prosecution, the Examiner will like to introduce Nelson, in the field of medical emergency care in applying advance life support protocols, to teach the well known and obviousness of providing patient specific input such as fingerprint on the scene during the medical event to defibrillator (Para. [0011], “the CR could be employed to perform advance life support on critically ill patients.” the CR would contain in its housing at least one of a defibrillator, defibrillator pads, advance life support drugs, intravenous and intraosseous access equipment, tubing and patient monitoring devices such as end tidal CO2 monitors, oxygen saturation monitors, automatic blood pressure cuff, etc.” Further in para. [0029], “the CR incorporates one or more of the features of a CIU, permitting multimodal biometrics such as a camera for visual recognition, fingerprint sensor, etc. enabling identification of the patient and accessing appropriate advance directives and medical files.”). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Geheb and Packer to include the feature of providing patient specific input such as fingerprint as part of defibrillator for the motivation and benefit of effectively acquiring essential patient information and records and provide the necessary and immediate help to the patient (para. [0043]). 
Claim 2, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further discloses wherein the first medical device is configured to store the first clinical information in a first memory (each of the medical devices may store and process information; devices including defibrillator, ventilator or tablet device are all shown to have a memory; figure 12; paragraphs [0060], [0149]-[0150]), and the second medical device is configured to store the second clinical information in a second memory, and wherein the at least one control module is further configured to establish access by the second medical device to the first memory to enable the handoff of the first clinical information (access to the tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; paragraph [0055]. Additionally, see para. [0053]-[0057]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 3, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 2. Packer further discloses wherein the first memory and the second memory are part of a same memory device (memory may be stored on a single one of the computing devices (same memory device), and distributed on a network by server 120; paragraphs [0049], [0100], [0149]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 7, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further discloses wherein the at least one the control module is further configured to determine that the first medical device and the second medical device are proximately located in response to exchange of radio frequency signals (communication between the devices of the system may include radio signals through a radio-frequency transceiver; paragraph [0160]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 8, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further discloses wherein the at least one control module is further configured to determine that the first medical device and the second medical device are proximately located in response a receipt of a global positioning system (GPS) signal from each of the first medical device and the second medical device (system includes a GPS to provide location information of the devices of the system; paragraph [0160]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 9, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further discloses wherein at least one the control module is further configured to determine that the first medical device and the second medical device are proximately located in response to each of the first medical device and the second medical device being connected to a shared local area network (LAN) (devices of the system may be interconnected by any form of digital data communication including a local area network; paragraph [0166]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 10, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further discloses:
wherein the at least one control module is further configured to determine that the first and second medical devices are to be used on the same patient during the medical event based on one or more correlations between (a) one or more of the first clinical information, the patient specific input to the first medical device (Paragraphs [0045]-[0048]. [0078], and [0088] disclosing the defibrillator 112 provides sensor on the victim 102. Fingerprint obtained from a fingerprint reader and blood oxygen level from blood oxygenation sensor attached from defibrillator on the victim incorporated with driver’s license information entered on the tablet 116 are used together to identify the victim/patient of the event), 
a time for the first clinical information (Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment), and 
an identity of a caregiver for the first clinical information (identity of the caregiver is determined based upon the logging in using biometric information; paragraph [0055]), and 
(b) one or more of the second clinical information (Para. [0022], [0065], [0078], [0088], [0102] disclosing blood pressure, blood pulse, blood oxygen, gender of the patient, finger print, etc. to be examples one or more of the clinical information), a time for the second clinical information (Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment), the patient specific input to the second medical device (Paragraphs [0045]-[0048]. [0078], and [0088] disclosing the defibrillator 112 provides sensor on the victim 102. Fingerprint obtained from a fingerprint reader and blood oxygen level from blood oxygenation sensor attached from defibrillator on the victim incorporated with driver’s license information entered on the tablet 116 are used together to identify the victim/patient of the event), and an identity of a caregiver for the second clinical information (identity of the caregiver is determined based upon the logging in using biometric information; paragraph [0055]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 11, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 2. Packer further teaches wherein the first memory is provided on the first medical device and the second memory is provided on the second medical device (memory may be stored on any one of the computing devices and distributed on a network by server 120; paragraphs [0049], [0100], [0149]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 12, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 2. Packer further teaches wherein at least one of the first memory and the second memory is located remotely from the first and second medical devices in a network (data may be stored remotely from a device on any other one of the devices; paragraphs [0049], [0080], [0160]), and wherein the first medical device and the second medical device are communicably coupled via the network (one of the medical devices may be remote from the victim; data between devices may be transmitted wirelessly; paragraphs [0080], [0160]; claim 6), and wherein the at least one control module is further configured to enable the handoff of the first clinical information via the network (Paragraphs [0053]-[0054], [0057], [0064]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 13, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein the first medical device and the second medical device are configured to communicatively couple with one another for direct device-to-device communications and wherein the at least one control module is further configured to established the direct device-to-device communications to enable the handoff of the first clinical information (there may be direct connection between tablet and defibrillator to send information to the central system; second device obtains information for the portable defibrillator; figure 4; paragraph [0048]. Access to the tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; paragraph [0055]. CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; display can be on the tablet 116; paragraphs [0013], (0017], [0049]. Additionally, see para. [0102] for direct communication of defibrillator and associated computing device such as a table computer through wire or wireless communication for handoff of first clinical information (e.g., blood pressure, pulse, gender)).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 15, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein the first clinical information details administration of cardiopulmonary resuscitation (CPR) to the patient during the first part of the medical event (CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; paragraphs [0013], [0017]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 16, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein, in response to the handoff, the second medical device is configured to display chest compression metrics included in or derived from at least some of the first clinical information (CPR performance metrics (first clinical information) can be displayed and then grades or weighted scores based upon the metrics can be provided; CPR quality information includes: depth, compression rate, and fraction; paragraphs (0013], (0015], [0017]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 72, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 85. Packer further teaches wherein the modifying the operation of the second medical device based on the first clinical information comprises modifying one or more algorithms used by the second medical device (a protocol is generated by a central computer server system and then automatically downloaded to, and implemented by, the portable computing device, which download, update, and modifying protocol is representative the modifying the operation of the second medical device based on the first clinical information comprises modifying one or more algorithms used by the second medical device; para. [0064]; At least para. [0091] disclosing the algorithm).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 73, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 72. Packer further teaches wherein the one or more algorithms used by the second medical device comprise at least one clinical decision support algorithm (Para. [0091] disclosing a number of different actions or activities that are performed by a rescuer on a victim may be combined using a predetermined formula or algorithm to produce a more general descriptor of the quality of care that is given to the victim which is a clinical decision support algorithm. Furthermore, in para. [0074], disclosing the system follow a branch of programming that recommend or do not recommend switch rescuers based on the situation which is also an example of clinical decision support algorithm).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 74, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 85. Packer further teaches wherein the modifying the operation of the second medical device based on the first clinical information comprises modifying an output of the second medical device to indicate the handoff of the first clinical information to the second medical device (Para. [0052]-[0053], [0074], and [0161] disclosing modifying an output/feedback in audio or on display of the second medical device to indicate the established access).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 75, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 74. Packer further teaches wherein the output of the second medical device comprises one or more of an audio signal and a visual indication on a screen of the second medical device (para. [0052], [0080], disclosing the visual indication of feedback on the screen of the second medical device. (device may provide audible cues; paragraphs [0047], [0052), [0161]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 77, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein the at least one control module is provided with at least one of the first medical device and the second medical device (computer system1200 of figure 12 for use with the system of figure 1; paragraphs [0054], [0149]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 78, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein the at least one control module is provided remotely from the first and second medical devices with a network (data may be provided remotely from the first and second medical devices with a network see para. [0049], [0080], [0160] and claim 6). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 79, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 10. Packer further teaches wherein the time for the first clinical information is a time stored with the first clinical information, and wherein the time for the second clinical information is a time of a query sent to the at least one control module by the second medical device (Para. [0055], “Information that is stored for a rescue incident may also include an identifier for the technician 114 and any other technician that participated in the rescue. Using such identifiers, the server system 120 may later be queried so as to deliver data for all incidents that the particular technicians have been involved in. The tablet 116 or defibrillator 114 may include mechanisms so that the technicians can identify themselves and thus have their identifier stored with the information. For example, the technicians may be required to log in with the tablet 116 when their shift starts, so that all information subsequently obtained by the tablet 116 or components in communication with the tablet may be correlated to the identifier.” Disclosing tablet may involve biometric identification so that a user may be able to be identified as the user during a specific period of time, such as during a stored medical event; Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the treatment). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 80, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 10. Packer further teaches wherein the at least one control module is provided remotely from the first and second medical devices with a network (each device may store information about case; all information may be stored on a central server system 120 or remotely; paragraphs [0049], [0060], [0106]), and 
wherein the time for the first clinical information and the time for the second clinical information are communication traffic times for network communication traffic between the first and second medical devices and the at least one control module (Para. [0049], “the processing and display of data may occur on the defibrillator 112, the tablet 116, or on both. For example, the defibrillator 112 may include a display that matches that of the tablet 116, and the two may thus show matching data. In contrast, the defibrillator 112 may have a more limited display than does the tablet 116, and might show only basic information about the technician's performance, while the tablet 116 may show more complete information such as secondary historic information. Also, the processing of primary information to obtain secondary information may be performed by the defibrillator 112, the tablet 116, or a combination of the two, and the two devices may communicate back and forth in various manners to provide to each other information they have received or processed, or to relay commands provided to them by the technician 114.” Which disclosing the communication of (first clinical) information between the first and second medical devices. Para. [0052] teaching the use of short-range wireless data transmitter or transceiver, such as a mechanism communicating via BLUETOOTH technology between defibrillator 112 with the tablet 116. In para. [0055], “Information that is stored for a rescue incident may also include an identifier for the technician 114 and any other technician that participated in the rescue. Using such identifiers, the server system 120 may later be queried so as to deliver data for all incidents that the particular technicians have been involved in. The tablet 116 or defibrillator 114 may include mechanisms so that the technicians can identify themselves and thus have their identifier stored with the information. For example, the technicians may be required to log in with the tablet 116 when their shift starts, so that all information subsequently obtained by the tablet 116 or components in communication with the tablet may be correlated to the identifier.” Disclosing tablet in communication with the defibrillator log a specific period of time and store such medical information between the rescuer and victim with the two medical devices for later query/retrieval. Para. [0056]-[0059], [0066], [0070], [0121], disclosing the time stored for the medical treatment. The Office takes the position that the communication traffic time similar to a timestamp log of communication between the first and second medical devices as described paragraph [00170] of the Application Specification, which disclosed in the paragraphs above of Packer). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 81, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein, in response to the handoff, the second medical device is configured to display one or more visual representations of the first clinical information, the one or more visual representations comprising one or more of: a visual representation of a presenting heart rhythm of the patient when the first medical device began monitoring the patient, a visual representation of a heart rhythm of the patient immediately prior to cardiac arrest, and a visual representation of a heart rhythm of the patient subsequent to an administration of a shock (Para. [0045], disclosing the electrocardiogram (ECG) signals may be read from the victim by the sensors of the defibrillator. Fig. 2B and para. [0089] disclosing the ECG display 236 in display of Fig. 2B. ECG is a visual representation of a heart rhythm of a patient. More examples of ECG or heart rhythm visual representation is provided in Fig. 10).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]).  
Claim 83, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein the patient specific input comprises one or more of a patient's name, a patient's social security number, and a patient's driver's license (Para. [0088], “a victim identification area in the upper left corner of the display includes an image 232 of the victim and personal information 234 about the victim. The image 232 may be obtained from a central server system in response to entering identification information for the victim. For example, a driver's license found with the victim may indicate a name of the victim, or a fingerprint may be obtained from a fingerprint reader for the victim, where the fingerprint reader may be incorporated with a blood oxygenation sensor. Such a mechanism for identifying the victim may be used to recover limited medical record information about the victim, such as the blood type, allergies and medications taken by the victim.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 85, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 1. Packer further teaches wherein, in response to the handoff, the second medical device is configured to modify its operation of the second medical device based on the first clinical information (paragraphs [0098]-(0099], [0142], after a rescue attempt the tablet may modify its display to show the overall performance summary, on a split screen; modified techniques and protocols are provided to the user on the tablet; Para. [0048], “defibrillator 112 can provide to the tablet 116 status information, such as information received through the electrode assembly 108, including ECG information for the victim 102. Also, the defibrillator 112 can send information about the performance of chest compressions, such as depth and rate information for the chest compressions. The tablet 116 may display such information (and also other information, such as information from the defibrillator regarding ETCO2 and SPO2) graphically for the emergency medical technician 114, and may also receive inputs from the emergency medical technician 114 to control the operation of the various mechanisms at an emergency site. For example, the emergency medical technician 114 may use the tablet 116 to change the manner in which the defibrillator 112 operates, such as by changing a charging voltage for the defibrillator 112.” Para. [0141], “if a patient has cerebral herniation or impending cerebral herniation, the ETC02 and/or ventilation rate targets may be changed in order to hyperventilate such patients so as to reduce intracranial pressure. These ranges or targets may be adjusted automatically if, in the course of a decision support process, the system detects, either automatically, or via manual or clinical or other inputs, that the patient has or is about to experience cerebral herniation.”)
Geheb also teaches, wherein, in response to the handoff, the second medical device is configured to modify its operation of the second medical device based on the first clinical information (Para. [0043], “the second life support device 135 determines the capabilities of the first life support device 105. For example, the first life support device 105 can provide information about its monitoring and treatment capabilities to the second life support device 135. In an embodiment, this information may be provided as a list of features or operational capabilities supported by the first life support device 105. Alternatively, this information may be provided as an identifier that identifies the model number and manufacturer of the first life support device 105. In this alternative embodiment, the second life support device 135 may include a look-up table, for example, stored in a memory of the second life support device, by which it can associate the features and operational capabilities supported by the first life support device, based upon the manufacturer and model number. In other embodiments, the second life support device may alternatively or additionally include a web interface by which it can identify the features and capabilities of the first life support device based upon the manufacturer and model number. The second life support device 135 can then determine a course of action based on the supported features and treatment capabilities of the first life support device 105. For example, the second life support device 135 can determine that the first life support device 105 should continue or adjust its monitoring or treatment of the subject, or should decouple from the subject because no further monitoring or treatment is necessary, or because the first life support device 105 is not capable of providing the necessary treatment or monitoring. In an embodiment, the first life support device 105 receives a command from the second life support device 135 to stop applying a life support protocol to the subject so that the second life support device 135 may apply a new, different, or more advanced life support protocol that the first life support device 105 cannot implement.”  Para. [0047], “Method 400 also includes an act of communicating the life support protocol information (ACT 415). In an embodiment, communicating the life support protocol information (ACT 415) includes transmitting monitoring or treatment information from the first life support device to a second life support device that receives the transmitted information. The information can be communicated wirelessly or via a wire communication path between the first and second life support devices. Communicating the life support protocol information (ACT 415) can include providing the subject's ECG, other cardiac or respiratory information to the second life support device. In an embodiment, communicating life support protocol information (ACT 415) includes providing information about the first life support device, such as its battery life or its monitoring or treatment capabilities, or identifying information of the first life support device, such as a model number. The second life support device can receive and analyze the model number to identify monitoring or treatment capabilities of the first device, based on its model number. Communicating life support protocol information (ACT 415) can also include providing information about treatment provided to the subject. The life support protocol information can be communicated (ACT 415) from the first life support device to the second life support device responsive to a prompt received by the first life support device, or responsive to detection of the second life support device by the first life support device. In an embodiment, the life support protocol information includes at least one treatment recommendation based, for example, on past treatment or monitored information. In an embodiment, communicating the life support protocol information (ACT 415) includes providing an indication of the monitoring or treatment capabilities of at least one life support device.” Para. [0048], “he operating instructions can be received by the first life support device. In an embodiment, receiving operating instructions (ACT 420) occurs responsive to an act of communicating protocol information (ACT 415) from one life support device to another. For example, a first life support device can communicate information (ACT 415) to a second life support device and can receive operating instructions (ACT 420) based on the communicated information. The operating instructions can include instructions to monitor, treat, or decouple the first life support device from the subject. The received operating instructions can include a prompt for further information. In an embodiment, receiving operating instructions (ACT 420) includes receiving information via wired or wireless transmission from a life support device. Operating instructions can also be received (ACT 420) from a user via a user interface that is part of or connected to the first or second life support device. In an embodiment, receiving operating instructions (ACT 420) includes receiving instructions to couple the first or second life support device with a subject, for example for monitoring or treatment purposes.” Para. [0049], “Implementing operating instructions (ACT 425) can include executing instructions to monitor or treat a subject. Operating instructions can be implemented (ACT 425) by the first or second life support device. In an embodiment, implementing operating instructions (ACT 425) includes acts of implementing instructions to decouple the first life support device with a subject, or to couple the second life support device with the subject Implementing operating instructions (ACT 425) can also include acts of receiving instructions from the second life support device to decouple the first life support device from the subject, receiving instructions from the second life support device to couple the second life support device with the subject, or receiving instructions to modify or adjust a treatment or monitoring protocol provided by the first life support device.” In sum, Gehab teaches based upon the first clinical information, the operation instruction is received to modify or adjust the treatment protocol provided). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system for handoff of clinical information from the first medical device to second medical device of Geheb to include the above-mentioned feature specifically taught by Packer, for the reason and motivation of effectively and quickly provide the medical treatment to the victim for higher chance of survival (para. [0003]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (US 2014/0005736 A1), hereinafter “Geheb,” in view of Packer et al. (US 2014/0365175 A1), hereinafter “Packer,” in view of Nelson (US 2015/0242812 A1), hereinafter “Nelson,” and further in view of Jelatis et al. (US 2008/0244717 A1), hereinafter “Jelatis.”
Claim 20, the combination of Geheb, Packer, and Nelson makes obvious of the system of claim 9. Packer further teaches wherein the handoff of the first clinical information is enabled via the LAN (Para. [0166] disclosing the use of local area network (“LAN”) for system interconnect communication of the system). The only difference between Packer, Geheb, Nelson and the claimed invention is that, the combination does not disclose wherein the handoff of the first clinical information is enabled via the LAN based on authentication of one or both of the first and second medical devices. 
	However, Jelatis which is directed to a system and method for confirming identity and authority by a patient medical device, which does wherein the handoff of the first clinical information is enabled via the LAN based on authentication of one or both of the first and second medical devices (system and method for confirming identity and authority on a medical device, such as defibrillator, requires use of a public key and is based on a certification authority; abstract; paragraphs [0007], [0019]. Para. [0021] teaches interconnect of information is provided over a network in conventional wired, wireless, or various combinations of interconnectivity). 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to have modified the system of Geheb, Packer, and Nelson using LAN connectivity of information to further include the authentication, as taught by Jelatis, for the advantage of ensuring the security of patient data and that the medical devices are only prompted by trustworthy medical professionals or other predetermined authorized users (Jelatis, paragraph [0019]).

Response to Arguments	
35 U.S.C. 103 Rejections:
The Applicant’s remarks filed on 11/1/2022 have been fully considered, however, Examiner asserts that the applicant’s arguments are directed towards amended claim limitations and are, therefore, considered moot.  The Examiner has responded to the amended amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments. Although the arguments are deemed moot, the Examiner will rephrase the response below for easy reference.
	On pages 9-10, the Applicant asserts: 
	“First, Packer describes a central server system that can retrieve a previously stored image from a medical record based on victim identification information provided at the patient monitor or tablet that matches victim identification information previously stored in the medical record and a central server system that can retrieve previously stored limited medical record information based on a confirmation from the rescuer. As described in Packer, "[t]he central server system 120 may be part of a larger system for a healthcare organization in which medical records are kept for various patients in the system. Information about the victim 102 may then be associated with an identification number or other identifier, and stored by the central server system 120 for later access." However, Packer does not teach, suggest, or disclose "at least one control module configured to...identify a match or correlation between (a) the patient specific input provided on scene during the medical event to the first medical device and (b) the patient specific input provided on scene during the medical event to the second medical device," as recited in claim 1 as amended. 
Second, Packer describes a rescuer manually confirming that the victim in front of them is the same as the victim in a pre-existing electronic medical record (EMR). In this manner, the rescuer can receive medical record information for the victim in front of them. However, this match between a previously stored medical record at a central computer system and the person lying in front of the rescuer does not "determine that the first and second medical devices are to be used on a same patient during the medical event based on the identified match or correlation between the patient specific input provided during the medical event to both of the first and second medical devices," as further recited in claim 1 as amended. 
Finally, Packer describes an exchange of information between a central computer system 120, that is remote from the rescue scene (e.g., as shown in FIG. lA) and a patient monitor 112 or tablet 116 that is local to the rescue scene (e.g., as shown in FIG. lA). This exchange is based on information previously stored at the remote central computer system 120 (i.e., the image 232 and the limited medical record information) and information provided at the rescue scene device (i.e., the identification information for the victim and the manual confirmation by the rescuer). Thus, Packer does not teach, suggest, or disclose "at least one control module configured to: prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient, the confirmation comprising a patient specific input provided on scene during the medical event to both of the first and second medical devices," as additionally recited in claim 1 as amended. 
Therefore, for at least the reasons discussed above, Packer does not teach, disclose, or suggest "at least one control module configured to: prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient, the confirmation comprising a patient specific input provided on scene during the medical event to both of the first and second medical devices, identify a match or correlation between (a) the patient specific input provided on scene during the medical event to the first medical device and (b) the patient specific input provided on scene during the medical event to the second medical device, determine that the first and second medical devices are to be used on a same patient during the medical event based on the identified match or correlation between the patient specific input provided during the medical event to both of the first and second medical devices," as recited in claim 1 as amended. Accordingly, Packer does not cure the deficiencies in Geheb.” 
	The Examiner respectfully disagrees. Based on the breath of the claim limitations, the rejection provided in the Office Action is interpreted based on the description provided in the Applicant’s Specification, in paragraph [0169], “In addition to or instead of the device pairing that can occur as described above, handoff of clinical event data accomplished via a remote server or the “cloud” may also occur automatically and/or with or without pairing or other intervention by the users of the medical devices. Data relating to a patient may be gathered by a first device 102 and made available or stored on a server (e.g. server 108 and/or 116). The data set includes one or more indications or fields or other associations that identify the patient, identify the time that the data set was collected, that identify the location where the data set was collected, and/or that identify the person or crew member(s) associated with the data collection or data entry. When a second device 104 is intended to be used on the same patient during the same medical event, for example, the second device 104 may query the remote server by sending to the remote server one or more of: information that identifies the patient, information about the time (e.g. that the query is being made to the server), information about the location of the second device 104, and/or information that identifies the person or crew members associated with or who are using the second device 104. The server (e.g. 108) may attempt to match one or more such data points or types of information with stored clinical event data. When the server identifies a match, the server takes the stored clinical event data (from the first device 102) and sends it to the second device 104. The patient information may include the patient's name, social security number, driver's license number, or any other uniquely identifying information about the patient, and such information may be input automatically and/or manually for querying the server (e.g. via the first device 102 and/or the second device 104 or some other device). Location information may be supplied by GPS or other navigation or positioning system. Crew identity information may be supplied by manual data entry or automatically (e.g. via radio frequency identification), and time information by be provided by a clock or clock signal.” 
	If the Applicant asserts the interpretation is incorrect, then a potential 112(a) issue may be raised for lack on written description to how the amended claim limitations, "at least one control module configured to: prompt for a confirmation by a device operator at both of the first and second medical devices that the first and second medical devices are to be used on a same patient, the confirmation comprising a patient specific input provided on scene during the medical event to both of the first and second medical devices, identify a match or correlation between (a) the patient specific input provided on scene during the medical event to the first medical device and (b) the patient specific input provided on scene during the medical event to the second medical device, determine that the first and second medical devices are to be used on a same patient during the medical event based on the identified match or correlation between the patient specific input provided during the medical event to both of the first and second medical devices," are actually performed, to show distinction from the references provided. 
Thus, 35 U.S.C. 103 rejection is maintained. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
S. Pavlopoulos, E. Kyriacou, A. Berler, S. Dembeyiotis and D. Koutsouris, "A novel emergency telemedicine system based on wireless communication technology-AMBULANCE," in IEEE Transactions on Information Technology in Biomedicine, vol. 2, no. 4, pp. 261-267, Dec. 1998, doi: 10.1109/4233.737581. 
Chapman et al. (US 2010/0318143 A1) is directed to an external defibrillator is customized for at least one person, i.e., an anticipated patient, through creation of a profile for the anticipated patient that allows the defibrillator and users of the defibrillator to provide customized treatment to the patient. The profile may include treatment parameters for the anticipated patient, such as defibrillation therapy parameters selected for the patient. The profile may also include a baseline recording of a physiological parameter of the patient, and medical history and personal information regarding the patient. In some embodiments, the external defibrillator stores a profile for each of one or more anticipated patients within a memory. In other embodiments, a profile for an anticipated patient is stored within a medium associated with that anticipated patient. Chapman teaches the identifying the patient using fingerprint. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689     
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689